DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed on October 23, 2019 is acknowledged.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed October 23, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling plates between each pair of adjacent battery cells of the plurality of battery cells including the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The substitute specification filed October 23, 2019 has been entered and the disclosure therein has been reviewed for examination purposes. The substitute abstract has also been entered and reviewed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a reinforcing flange at least on one side and at least “area by area”.  The term “area by area” is unclear as to what the term means and the disclosure does not provide sufficient description therein as to what the term “area by area” means (the only mention of the term in the context of the invention appears on page 7, last paragraph but the disclosure therein does not adequately describe what the term encompasses to any reasonable degree).  Therefore the term is not clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mascianica et al. (U.S. Patent Application No. 2016/0156074).
	As to claim 1, Mascianica discloses a battery module 64 (accumulator arrangement) for a hybrid electric vehicle comprising:
A plurality of battery cells 78, which are stacked in a stacking direction to form at least one battery block;
A housing comprising including a support frame 68, 70, 72, 74 which limiting the housing towards an outside on four sides;
the support frame 68, 70, 72, 74 is formed by including at least two longitudinal members 68, 70 and at least two cross members 72, 74, which are perpendicularly aligned with one another and which form defining at least one partial interior in the support frame for the at least one battery block;
at least one longitudinal member 68 and/or 70 of the at least two longitudinal members 68, 70 is configured to conduct a coolant (through components 102, 104, 108 and 110 (Fig. 6) and the at least one battery block (of battery 78) abuts against at least one of the at least one longitudinal member 68 and/or 70 and at least one of the at least two cross members 72 and/or 74 so as to transfer heat;
	a length of the support frame corresponds to the length of the longitudinal members 68 and/or 70; and 
wherein a plurality of connection points (ports 102 and 110) of the at least one longitudinal member 68 and/or 70 through which the coolant is flowable, are configured on an outside of the support frame (Figs. 2, 3, 5 and 6 as applied to claim 1).

    PNG
    media_image1.png
    795
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    815
    541
    media_image2.png
    Greyscale

As to claims 5 (first embodiment – lines 3-6, recited therein) and 12, the longitudinal members 68 and 70 and the two cross members 72, 74 are secured to each other in a form fitting manner where the cross members 72, 74 with fasteners such as bolts, and nuts (form fitting manner) or welded together (substance-to-substance bond; para [0042] as applied to claims 5 and 12).
As to claims 6 and 15, Mascianica discloses that each longitudinal member such as member 68 includes a first coolant duct 104 and a second coolant duct 108 where the coolant flows in opposite directions in each of these ducts relative to each other and wherein the two ducts are connected via bend 106 to form a total cooling duct in the respective longitudinal member 68 (Figs. 5-6 as applied to claims 6 and 16).
As to claim 8, Mascianica discloses the longitudinal member such as member 68 to include a reinforcing flange alone the upper edge of members 68 along the span of the member (Figs. 5 and 6 above as applied to claim 8).
Claims 1, 4-7, 9, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maguire et al. (U.S. Patent Application No. 2016/0344061).
	As to claim 1, Maguire discloses a battery module 64 (accumulator arrangement) for a hybrid electric vehicle comprising:
A plurality of battery cells 58, which are stacked in a stacking direction to form at least one battery block;
A housing comprising including a support frame 64 which limiting the housing towards an outside on four sides;
the support frame 64 is formed by including at least two longitudinal members 72  and at least two cross members 72 which are perpendicularly aligned with one another and which form defining at least one partial interior in the support frame for the at least one battery block;
at least one longitudinal member 72 of the at least two longitudinal members 72 is configured to conduct a coolant (through pathways 74) and the at least one battery block  abuts against at least one of the at least one longitudinal member 72 and at least one of the at least two cross members 72 so as to transfer heat;
	a length of the support frame corresponds to the length of the longitudinal members 72; and 
wherein a plurality of connection points 74 of the at least one longitudinal member 72 through which the coolant is flowable, are configured on an outside of the support frame via an open surface to nozzle parts 78 or 76 (Figs. 2-4 as applied to claim 1).

    PNG
    media_image3.png
    684
    643
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    394
    560
    media_image4.png
    Greyscale

As to claim 4, elements 72 are extruded, cast or molded and can be of a metal material such as aluminum (paras. [0049]-[0050]) and all elements 72 are connected to one another to transfer heat through channels 74 (Figs. 2-4 as applied to claim 4).
As to claim 5, the design of Maguire reads on the first option of claim 5 in that the components of the walls may be joined together by welding (para. [0049]). Therefore walls 72 are secured to one another by substance-to-substance bond (as applied to claim 5).
As to claim 6, all members 72 include cooling ducts 74 through which coolant is flowable and the coolant ducts of all members 72 are fluidically connected to one another to define a total cooling duct structure of the support frame (Figs. 2-4 as applied to claim 6).
As to claim 7, elements 76 and 78 are held to be at least one of a fluid distributor for distributing coolant in the total duct structure, a fluid collector for collecting the coolant from the total duct structure and also a fluid deflector for deflecting coolant from the array of channels 74 to a central fluid conduit port in each of elements 78 and 76.  Maguire teaches that the components of the walls may be joined together by welding (para. [0049]) which would include elements 72 as well as the caps 76 and 78 for effective connection of these elements together (as applied to claim 7).
As to claim 9, the housing includes at least one of a bottom 66 and covers 70 which closes the support frames 64 and wherein the battery block is internally arranged (Figs. 6a-6b as applied to claim 9).
As to claim 11, the batteries of the battery block are secured within the boundary of the frame 64, bottom 66 and cover 70 (Figs. 6a and 6b as applied to claim 11).
As to claim 12, Maguire teaches that the components of the walls may be joined together by welding (para. [0049]). Therefore walls 72 are secured to one another by substance-to-substance bond (as applied to claim 12).
As to claim 17, Maguire discloses a battery module 64 (accumulator arrangement) for a hybrid electric vehicle comprising:
A housing comprising including a support frame 64 which limiting the housing towards an outside on four sides; the housing includes at least one of a bottom 66 and covers 70 which closes the support frames 64 and wherein the battery block is internally arranged (Figs. 6a-6b).
A plurality of battery cells 58, which are stacked in a stacking direction to form at least one battery block;
the support frame 64 is formed by including at least two longitudinal members 72  and at least two cross members 72 which are perpendicularly aligned with one another and which form defining at least one partial interior in the support frame for the at least one battery block;
at least one longitudinal member 72 of the at least two longitudinal members 72 is configured to conduct a coolant (through pathways 74) and the at least one battery block  abuts against at least one of the at least one longitudinal member 72 and at least one of the at least two cross members 72 so as to transfer heat; 
wherein a plurality of connection points 74 of the at least one longitudinal member 72 through which the coolant is flowable, are configured on an outside of the support frame via an open surface to nozzle parts 78 or 76; a length of the support frame corresponds to the length of the longitudinal members 72 (Figs. 2-4 as applied to claim 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (U.S. Patent Application No. 2016/0344061) as applied to claims 1 and 17, respectively, above, and further in view of Ohkura et al. (U.S. Patent Application No. 2012/0298433).
	Maguire does not teach of the system including the cooling plates of claims 2 or 18-20.
	Ohkura teaches of a battery arrangement including a block of stacked batteries 10 and separators S1 (cooling plates) disposed between each pair of adjacent cells 10 (Figs. 1, 3-5) where the separators include L-shape abutment flanges 51b (Fig.3) and T-shape abutment flanges 52b (Fig. 4) for direct coupling of the cooling plates S1 to a battery module exterior surface having a cooling pathway provided therein (Fig. 5).  The batteries 10 abut the cooling plates S1 and the cooling plates S1 abuts an adjacent surface of the battery module having the cooling channel disposed therein (as applied to claims 2 and 18).  As discussed above, in the embodiments of Ohkura, the plates can have L-shaped lateral abutment flanges (Fig. 3) or T-shaped lateral abutment flanges (Fig. 4) and such designs were conventional cooling plate designs for coupling the cooling plates between battery cells to a cooling wall disposed outside of the cell battery block (applied to claims 19 and 20, respectively).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery module of Maguire to include cooling plates having abutment flanges wherein the cooling plates are provided between each pair of batteries and for the batteries to abut the flanges and the flanges to abut the wall of the housing having cooling passages formed therein as taught by Ohkura since it would have improved the thermal management of the  battery module.
Claims 3 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (U.S. Patent Application No. 2016/0344061) in view of Ohkura et al. (U.S. Patent Application No. 2012/0298433) as applied to claim 2 above, and further in view of Howard et al. (U.S. Patent Application No. 2009/0208829).
	The difference not yet discussed is that neither Maguire nor Ohkura teach of a heat conducting coating arranged between the abutment flanges and the longitudinal members and/or cross members of claim 3 or of the coating being one of a heat-conducting paste or heat-conducting foil (claim 16).
	Howard discloses providing cooling members between each pair of adjacent batteries wherein the cooling members include a flange region adjacent to a cooling plate or wall of the housing wherein the battery design further includes the presence of a heat-conducting coating 902 provided between the components to achieve good thermal contact between the cooling plates between batteries and a cooling plate or wall having a coolant channel therein, external to the battery block (applied to claim 3).  The thermal interface material can be a thermal grease, gel or tape (para. [0037], as applied to claim 16).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to include the thermal interface material of Howard between the cooling plates and housing wall with cooling channels therein as in modified Maguire (in view of Ohkura, discussed above), since it would have provided for good thermal contact between the cooling plates and housing wall.
Claim 5 and 13-14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (U.S. Patent Application No. 2016/0344061) as applied to claim 1 above, and further in view of Jeon et al. (U.S. Patent Application No. 2006/0093899).
As discussed above, the walls 72 (including both longitudinal members and cross members) are secured to each other by at least one of a substance-to-substance bond (welding) and a form fitting manner (fitted in tight contact with one another to seal internal cooling passages).  
	Maguire does not teach of providing securing flanges or guide rails to which cross members are provided in a battery module (claims 5, 13 and 14).
	Jeon teaches of a battery module wherein inner cross members 16’ disposed between a pair of longitudinal walls 14 of a battery module are provided with securing flanges and guide rails into which the cross members 16’ are inserted (Fig. 4 as applied to claim 5).  The structure of the rails reads on the securing flanges and support region of claims 5 and 13) as well as the guide rail of claims 5 and 14).  At least two center cross members 16’ have on both sides a securing flange of a plurality of securing flanges and a support region connecting the securing flanges to an adjacent longitudinal wall member 14 and are secured via a form-fitting manner (Fig. 4 as applied to claim 13).  The members 18/19 define guide rails connected to the longitudinal walls 14 of the battery module wherein inner cross members 16’ are arranged (as applied to claim 14).
	Jeon recognized that providing securing members and rails to receive cross members 16’ of a battery module can provide for secure fixing of partition walls within the battery module (paras. [0060]-[0066]). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the longitudinal walls of Maguire to include securing flanges and guide rails for receiving corresponding cross members or partition walls as taught by Jeon since it would have provided a design for securing fixing of battery module partition walls within the battery module.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (U.S. Patent Application No. 2016/0344061) as applied to claim 1 above, and further in view of Obasih et al (U.S. Patent Application No. 2012/0244404).
As to claim 10, the housing of Maguire includes at least one of a bottom 66 and covers 70 which closes the support frames 64 and wherein the battery block is internally arranged (Figs. 6a-6b as applied to claim 10).
Maguire does not teach of the support frame including a reinforcing flange on one side and at least “area by area”, with the reinforcing flange angled on at least one of the longitudinal members, and/or cross members (claim 8).
Obasih discloses a battery module wherein the longitudinal sides of the enclosure are provided with reinforcing flanges 479 for mounting or clamping of the battery module to another component (Figs. 6-8).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the longitudinal walls of Maguire to include an angled reinforcing flange as taught by Obasih since it would have provided a design for effectively mounting or clamping the battery module to another component as desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2014/0342195 discloses a battery module comprising a battery block and frame having longitudinal and cross members and wherein the longitudinal member has coolant flow therein. U.S. Patent Application No. 2015/0104686 discloses a battery module comprising a battery block and frame having longitudinal and cross members and wherein the longitudinal member has coolant flow therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725